Citation Nr: 9922325	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for right knee injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from November 1943 to March 1946 with a tour in the European 
and Asiatic Pacific theater in 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision from the Reno, 
Nevada, Department of Veteran Affairs (VA) Regional Office 
(RO) denying the appellant's claim for service connection for 
right knee injury residuals.


FINDING OF FACT

The claim for entitlement to service connection for right 
knee injury residuals is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for right knee 
injury residuals is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant reported in July 1997 on VA Form 21-4176 
(Report of Accidental Injury) and testified at a personal 
hearing held in February 1999 that his knee was injured in 
January 1946 when a weapons carrier vehicle rear-ended his 
jeep and caused his knee to hit the dashboard.  


The veteran further testified that two medics from his unit 
applied bandages and gave him pain pills.  He said he did not 
go to the hospital because he did not want to lose his turn 
to go home.

In his March 1946 discharge examination report, the examiner 
noted that the appellant had no malaria or syphilis, but that 
he had urethritis in November 1944 and that he fell on his 
right wrist, two months prior, and was presently in pain.  
The examiner also noted that the appellant had no wound, 
injury or disease, which was disabling and an examination of 
his musculoskeletal system revealed no deformity.  The report 
is devoid of any mention of an injury the appellant sustained 
to his knee or a diagnosis of chronic residuals from a right 
knee injury.

In February 1997 the appellant filed a claim with the RO 
wherein he stated that in 1960 he was diagnosed with having a 
non-cancerous giant cell tumor or cyst on his right tibia.  
This diagnosis is confirmed in the record in a number of 
medical reports dated in 1960.  In January 1960, in a 
referral or hospitalization request, the physician noted the 
appellant's problem as cystic distortion of the proximal 
right tibia with a 15-month history of a painful knee.  On 
orthopedic examination later that month the physician 
diagnosed giant cell tumor or cyst of the right upper tibia.  

In March 1960, the appellant underwent an operation to remove 
the right upper tibial giant cell tumor.  The physician noted 
in the pathology report that "some areas [of] the tumor 
shows [sic] reactive change, probably due to previous 
beginning trauma related to the collapse of the cyst wall.  
There is osteoid proliferation which may be the result of 
this trauma."

In 1968, appellant experienced a recurrence of the stated 
condition and underwent an operation similar to the one in 
1960.  The condition recurred again in 1996 and his right leg 
above the knee was amputated.

At the personal hearing mentioned above, the appellant's 
wife, when asked when she had heard about the incident where 
the appellant banged his knee, testified that it was 
difficult to say because the appellant did not complain about 
anything.  She further testified that when the appellant 
began having trouble with his knee she does not think that he 
connected it with the trauma he suffered while he was in the 
service.  Hearing Transcript (Tr.), p. 5-6.  She stated that 
it was in the mid 1950s that she first became aware that the 
appellant had a knee injury.  Tr., p. 7.  She also stated 
that the appellant was treated by a doctor who gave him 
cortisone shots but that the doctor never took an x-ray.  She 
therefore recommended to the appellant that he should see 
another doctor.  Tr., p. 6. 

At the hearing, the appellant testified that family members, 
who might have known about his knee injury in service, were 
all deceased.  His father is 101 and still alive, however, 
the appellant and his spouse both doubted that the appellant 
had ever told his father about the injury.  According to the 
appellant's testimony, the only other persons having 
knowledge of his knee injury in service are the medics who 
treated him and he stated that he has no idea how to contact 
them if they are still alive.  Tr., p. 8-9.

Moreover, the appellant contends in his appeal to the Board 
that he was informed by the National Personnel Records Center 
that his service medical records were destroyed by fire.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In an analysis of the chronicity provision of 38 C.F.R. 
§ 3.303(b) the Court in Savage v. Gober, 10 Vet. App. 488, 
495 (1997) observed that a veteran may utilize the "chronic 
disease shown as such in service" provision when the 
evidence demonstrates:  

(1) that the veteran had a chronic disease in service, or 
during an applicable presumption period; and 

(2) that the veteran presently has the same condition.  

With respect to element 1, two factors are for consideration:  

(a) the answer to the question of whether medical evidence is 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or whether lay 
evidence will suffice, depends on whether the disability is 
of a type that requires medical expertise to demonstrate its 
existence, or whether the disability is of a type as to which 
lay observation is competent to identify its existence; and 

(b) either evidence contemporaneous with service or the 
presumption period, or evidence that is post-service or post-
presumption period, may suffice for purposes of demonstrating 
the existence of a condition in service.  Further, with 
respect to element 2, that is, whether medical evidence is 
needed to demonstrate that a veteran presently has the same 
condition he or she had in service or during a presumption 
period, or whether lay evidence will suffice, depends on the 
nature of the veteran's present condition, i.e., whether it 
is of a type that requires medical expertise to identify it 
as the same condition as that in service or during a 
presumption period, or whether it can be so identified by lay 
observation.  Savage, supra at 495.

In the instant case, the service medical records do not show 
that the appellant sustained a knee injury.  The appellant 
testified at his personal hearing that after his knee went 
into the dashboard he got out of the jeep to see if there was 
any damage.  He said his knee was sore but there was no 
bleeding.  Two medics from his unit treated him.  They 
applied bandages to the knee and gave him pain medication.  
There was no documentation of the knee injury recorded at 
that time.  He further testified that he did not go to the 
hospital for treatment.  

The March 1946 discharge examination report does not list 
chronic residuals of a knee injury.  The examiner noted that 
the appellant had no wound, injury or disease, which was 
disabling and an examination of his musculoskeletal system 
revealed no deformity.  In fact, the appellant does not 
contend that he had chronic residuals at that time.  He 
testified that he remembered "taking the pain pills, walking 
it off and that was the end of it as far as I know."  
Tr., p. 4-5.  The appellant contends that the post-service 
development of his giant cell tumor or cysts beginning in 
1960 is due to his in-service knee trauma.  There is no 
medical or lay evidence that appellant's knee condition was 
chronic in service or during the presumption period.  





The appellant does not allege that he was diagnosed with or 
treated for a malignant tumor during his initial post-service 
year.  

Medical evidence is needed to provide a causal nexus between 
the appellant's in-service injury and the development of his 
giant cell tumor or cysts.  Because the record contains no 
such evidence the appellant cannot show that he had a chronic 
disease in service.  

In regard to continuity of symptomatology the Court in Savage 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  The Court further 
noted that a condition noted during service does not require 
any type of special or written documentation such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise.  

As to the type of evidence, unless the condition is of a type 
as to which a lay person's observation is competent, medical 
evidence of noting will be required.  Moreover, because it 
would not necessarily follow that there is a relationship 
between any present disability and the continuity of 
symptomatology demonstrated, medical evidence is required to 
demonstrate such a relationship unless such a relationship is 
one as to which a lay person's observation is competent.  
Savage, supra at 495-497.

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person, however, is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1991).


In this case, the appellant has failed to provide a medical 
diagnosis of a knee injury in service.  He admitted at his 
personal hearing that he did not go to the hospital after he 
sustained the injury to his knee and that there is no in-
service medical record of any treatment to his right knee.  
In fact, two months after the injury to his knee he was 
examined for discharge and complained of pain of his right 
wrist due to a fall that he had two months prior.  There was 
no mention of an injury to his right knee.  

The record reveals that the appellant first received post-
service treatment for his knee condition some time in the 
1950s.  The appellant's wife testified that she first became 
aware of appellant's knee injury in the mid 1950s.  In a 
January 1960 referral or hospitalization request the 
physician noted that appellant suffered pain in the knee 
fifteen months prior to January 1960.  The record further 
reveals that appellant was diagnosed with a giant cell tumor 
of the right upper tibia in 1960.

The appellant testified that family members that may have 
known about his knee injury are all deceased.  He stated that 
he did not know how to contact the medics that treated him in 
service nor did he know whether they were still alive.  

There is no evidence that appellant mentioned his knee 
condition to anyone for the purpose of receiving treatment or 
otherwise for approximately nine years after service.  The 
foregoing facts do not support a finding of continuity of 
symptomatology.  

The only medical evidence of record linking appellant's 
present knee condition to the incident that occurred in 
service is his own testimony.  In this instance, the 
appellant's own opinions and statements of his current 
disability will not suffice to well-ground his claim.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu, supra at 
494-495.  

The appellant is not competent as a lay person to provide a 
medical opinion relating his present knee injury residuals to 
service and his claim is therefore not well grounded.  
Savage, supra at 494.

The appellant's claim, in part, is based on a March 1960 
pathology report that includes the statement that "[i]n some 
areas the tumor shows reactive change, probably due to 
previous beginning trauma related to the collapse of the cyst 
wall.  There is osteoid proliferation which may be the result 
of this trauma."  The physician's statement in this instance 
does not support the appellant's contention that his knee 
condition is a result of an injury incurred in service.  

The physician's use of the terms "probably due to previous 
beginning trauma" and "may be the result of this trauma" 
are analogous to the terms used in Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In Tirpak a claim was held not 
well grounded where the only evidence proffered was a 
physician's opinion that the veteran's current symptomatology 
"may" be related to service.  The Court reasoned that the 
use of the term "may" also implied that such a connection 
"may not" be made, and thus it did not render the claim 
plausible in and of itself.  Tirpak, supra at 611.  In 
addition, the medical statement does not specifically relate 
the development of the tumor to in-service right knee trauma.  

The appellant has contended that he was informed by the 
National Personnel Records Center (NPRC) that his records 
were destroyed by fire.  In 1973 a fire at the NPRC destroyed 
a section containing veterans' service records.  (See the 
proceedings of the Court's 4th Judicial Conference in Volume 
10 of the Veterans Appeals Reporter, at  page CCXLIII).  A 
review of the record reveals that the VA received appellant's 
service personnel records in 1946 and his service medical 
records in 1951.  Thus, the appellant's records were not 
destroyed as they were in the VA's possession at the time of 
the fire at NPRC.  Moreover, the appellant does not contend 
that the medics recorded the knee injury at that time.  The 
appellant has not identified any other specific records that 
may be missing or destroyed.  The Board has reviewed all 
available records in this case.  



Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
appellant has failed to meet this burden, the Board finds 
that his claim of entitlement to service connection for right 
knee injury residuals is not well grounded.  

For the foregoing reasons, the Board finds that the appellant 
has not presented or identified probative medical evidence 
linking his current condition to an injury or disease that 
was incurred in service, or in the presumptive period.  
Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for right knee injury 
residuals is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza, supra. at 506.

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information, which would render his 
claim plausible.  However, the Board finds no such 
information.  Beausoleil v. Brown, 8 Vet. App. 459, 464-465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

The appellant's service representative contends that the VA 
has expanded its duty to assist because it is required to 
fully develop a claim before making a decision on claims that 
are not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  



Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  In addition, 
it was more recently held that under 38 U.S.C.A. § 5107(a), 
VA has a duty to assist only those appellants who have 
established well-grounded claims.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

As the appellant's claim for service connection for right 
knee injury residuals is not well grounded, the doctrine of 
reasonable doubt has no application to his case.  



ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for right knee injury 
residuals, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

